MEMORANDUM **
Rajnish Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision dismissing his appeal of the Immigration Judge’s (“U”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the IJ identified inconsistencies in Singh’s testimony that went to the heart of his claim regarding his membership in the Akali Dal Mann party, how many people were arrested with him, the dates of rallies that he participated in, and when, how, and how often he was beaten. See Singh-Kaur v. Ashcroft, 183 F.3d 1147, 1151-52 (9th Cir. 1999). The record does not compel the conclusion that Singh’s testimony was credible. See id. Accordingly, Singh failed to establish eligibility for asylum or withholding of removal. See Malhi, 336 F.3d at 993.
Substantial evidence supports the IJ’s conclusion that Singh is not entitled to relief under the CAT because he did not demonstrate that it is more likely than not that he would be tortured upon return to India. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.